      Case 2:15-cv-00555-RCL-SMD Document 369 Filed 12/23/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

  ALDARESS CARTER,et al., individually
  and on behalf ofa class of similarly situated
  persons,

       Plaintiffs,

 v.                                                         Case No. 2:15-ev-555-RCL

 THE CITY OF MONTGOMERY,et al.,

         Defendants.


                                  MEMORANDUM OPINION

        Before the Court is plaintiff Aldaress Carter's motion of class certification(ECF No. 306)

and defendant Judicial Correction Services, Inc.'s("JCS") motion to reconsider(ECF No. 332)

        Today,the Court issued an opinion in McCullough v. City ofMontgomery(Case No. 2:15-

cv-463) addressing motions that paralleled the motions currently before it in this case. Mr. Carter

and the McCullough plaintiffs briefed their class certification motions together; JCS submitted the

same motion to reconsider in both cases; the Court conducted its motions hearing in both cases,

simultaneously. The Court's reasoning in McCullough, therefore, resolves these motions as well.

       The parties fully briefed the motion for class certification (ECF No. 307, 320, 322, 325,

348) and motion to reconsider(ECF No. 344, 353) They also submitted evidence in support of

the class certification briefs(ECF No. 308, 321, 324, 326, 349) and at the hearing(ECF No. 358,

360, 361, 362; 363, 364, 365, 366-2). -

       Upon consideration ofthe motions; briefs in support ofand opposition thereto; evidentiary

subrnissions; all other papers of record; and the arguments made,testimony offered, and evidence

received over the course of a ten-hour hearing, the Court will:



                                                  1
     Case 2:15-cv-00555-RCL-SMD Document 369 Filed 12/23/20 Page 2 of 3



            • DENY the rnotion for class certification; and,

            • DENY JCS' motion to reconsider.

I.   ANALYSIS

     A. Motion to Reconsider

         The Court denies JCS's motion to reconsider. See McCullough, slip op. 19-27.

     B. Class Certification

         Mr. Carter seeks to certify a City class (together with two subclasses) and a false

 imprisonment class.

        The.City class is defined identically to the Bearden class in McCullough, except that the

 Mr. Carter's class period starts a few months later. Compare Mot. Class Certification 1 with Mot.

 Class Certification 1 (McCullough ECF No. 281). As the McCullough plaintiffs failed to satisfy

 their burden to show that their class was ascertainable, so too has Mr. Carter. See McCullough,

 slip op. 29-34. And because the class cannot be ascertained, neither can the subclasses.

        Mr. Carter's false imprisonment class id defined identically to the false imprisonment class

 in McCullough, except that Mr. Carter's class period starts a few months later. Compare Mot.

 Class. Certification 2 with Mot. Class Certification 1 (McCullough ECF No. 281). As the

McCullough plaintiffs failed to satisfy their burden to show that their class was ascertainable, so

too has Mr. Carter. See McCullough, slip op. 34.

        The motion for class certification must be denied.

     C. Consolidatio.n

        The Court concludes that consolidation of this case and McCullough is not appropriate.

See McCullough, slip op. 37.




                                                2
         Case 2:15-cv-00555-RCL-SMD Document 369 Filed 12/23/20 Page 3 of 3




II.     CONCLUSION

              Based on the foregoing, the Court will DENY the motion for class certification and DENY

  the motion to reconsider by separate order.


                                                                              0
      Date:        fAV2-3/%0                                          Royce C. Lamberth
                                                                      United States District Judge




                                                    3
